DETAILED ACTION
 	 	Claims 1-5 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 04/26/2020 are accepted by the examiner.
Priority
 The application is filed on 04/26/2020 and has priority of CONs with earlier 
provisional application filed on 10/02/2012.
Claim Rejections - 35 USC § 112

1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter rationale which the applicant regards as his invention.



2.     	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention suggests
3.  	Regarding claim 1, the claim language recites “may be” and thus, renders the claim vague and indefinite. Further, the respective line/sentence in the claim starts with upper case in the middle of claim language which does not meet the standard/sructure of claims and thus, it cannot be determined what the invention is drawn to. Appropriate correction is required.
Examiner Notes
4.	Regarding claim 1, it is to be noted that claim language consists three sections separated by conjunction “or” and thus, it is understood that the prior art needs to disclose only one limitation, from each of the groupings, in order to reject the claims. Accordingly, the Examiner has rejected particular limitations from the list of alternatives in the claims and highlighted the particular limitation with bold fonts in the office action. 
 	The Applicant is requested to respond to the rejection specific to the selected limitations/features highlighted in the Office Action with bold fonts (since the other limitations/features in the claims are made optional by the use of conjunction “or” or “any of”.)

 				Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ogilvie (US 8,056,134 B1).
 	Regarding claim 1, Ogilvie discloses [a trusted environment]: receiving two data sets: an input data set of a program executed by a legacy hardware computing system and an output data set from the program (Col. 11, lines 10-20: peripheral 15 equipment 210 such as human user 1/0 devices (screen, keyboard, mouse, microphone, speaker, motion sensor, etc.) will be present in operable communication with a processor 234 and memory 236); 
 	The trusted environment process the two data sets (Col. 11, lines 45-50: comparing the listing or other output obtained using a possibly infected system with output obtained at a point when the system is known to be uninfected, e.g., output obtained using a clean operating system)
Or 
Communicating the two data sets to a computing system; The trusted environment may be implemented as a software program executed on the legacy hardware computing system as the program 
Or 
The trusted environment may be implemented on a separate computing device serving as the trusted environment; The two data sets evaluated to determine failure of the program due to malware infecting the program or faulty program; 
 	Evaluation of the two data sets carried out by the trusted environment or the computing system (Col. 11, lines 35-45 and Col. 50-55: automatically use a utility to obtain 112 at least one listing 240 which, in the absence of filtering 132, 208 by malware, would list the placed malware spoof components; and automatically check 114 the listing(s) to determine whether the placed malware spoof components are listed therein) .
 	It is noted that Ogilvie does not explicitly states but does discloses “a trusted environment” (Col. 11, lines 50-60: the malware spoof components 222 include components of at least one of the following types: processes, other code isolation mechanisms, files, registry entries, communication port assignments, interrupt vectors, other vector table entries, hashes, other signatures, elements 55 in a linked data structure).  
 	Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ogilvie, because, as the reference suggests that such “trusted environment” would reveal the malware's presence using isolation mechanism/environment (Ogilvie, Abstract).
 	Regarding claim 2, Ogilvie discloses the trusted environment according to claim 1, carries any of monitoring, detecting malware infecting, containing, blocking, refreshing, or testing the program (Col. 9, lines 1-10: tracking file activity, process activity, memory l/O…using Debugger breakpoints for monitoring malware 204 activity.).
 	Regarding claim 3, Ogilvie discloses the trusted environment according to claim 1, supports back operation by means of the input data set (Col. 13, lines 15-20: hardware on a server computer, on a client or peer, or on a standalone computer, software (data instructions) in RAM or permanent storage for).
10.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dehnie et al. (US 20130031042 A1, hereinafter, Dehnie).

 	Regarding claim 4, Dehnie discloses a method of detecting faulty operation of a program comprising: An input data set received by a program and processed by the program to result output data set (Paragraph 0004: reputation agent receives the processing results outputted from the detection agent; Fig. 2 and associated texts); 
 	The output data set is evaluated against the input data set based on statistical relation between the two ( Abstract: a cognitive reputation agent is provided within a DBG framework processes the output or detection metric from the detection agent relative to past behavior of the information sources to provide a reputation metric to a trust indication that provides an output representing the trustworthiness of information sources). 
 	Large deviation between the two indicates high probability of faulty program (Paragraph 0036: SPRT guarantees both bounded FA and MD probabilities with low complexity and low memory requirement….wherein malicious or faulty behavior detect because data deviates from its normal operation due to faulty or malicious behavior).
 	It is noted that Dehnie does not explicitly states but does teach “statistical relation” (Paragraphs 0004, 0033:  reputation agent receives the processing results outputted from the detection agent, and past behavior of the information sources, to process the same through use of a dynamic Bayesian game (DBG) framework to provide a reputation metric… likelihood ratio (decision metric) after the n.sup.th observation is collected).  
 	Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Dehnie, because, as the reference suggests that such statistics/metric would check the presence or absence of misbehavior, employing the optimal sequential probability ratio test (SPRT) (Dehnie, Paragraph 0035).
 	Regarding claim 5, Dehnie discloses the method of claim 4 implemented by means of a trusted environment; The trusted environment may be a software program executed on the same computing system that executes the program or a separated hardware computing system (Paragraph 0034: Distributed Assured Network System 1 which applies a set of dynamic and distributed monitoring nodes (MN) 4 to efficiently monitor detect, identify and mitigate adversarial and faulty information sources 3 in tactical information networks. A computer or microprocessor 5 is programmed to perform the present inventive processing. A computer memory 7 is used to store and provide the necessary software.). 	
  					Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gruzman et al. (US 20070136811 A1) discloses a method for protecting a client computer from dynamically generated malicious content, including receiving at a gateway computer content being sent to a client computer for processing, the content including a call to an original function, and the call including an input.
Martin et al.( US 6772349 B1) discloses methods for detecting a potential attack on a computer network, comprising the following steps: (a) from network traffic data which includes source and destination addresses of traffic on the network .
12.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498